Exhibit 10.1
FANNIE MAE
SUPPLEMENTAL PENSION PLAN OF 2003
Amendment for LTI and Deferred Pay
     Pursuant to Section 5.5 of the Fannie Mae Supplemental Pension Plan of 2003
(the “Plan”), and as recommended by the Compensation Committee of Fannie Mae on
May 13, 2010 and approved by the Board of Directors of Fannie Mae on May 14,
2010, the Plan is hereby amended as follows as follows:
1. Section 2.14 is amended, effective January 1, 2009 for years commencing on or
after January 1, 2009, to read in its entirety as follows:
““Unrestricted Benefit” means the monthly normal, early, deferred, vested,
disability or preretirement survivor annuity benefit, as the case may be, that
would be payable to a Participant under the Retirement Plan if: (a) the terms of
the Retirement Plan included solely to comply with Sections 401(a)(17) and 415
of the Code were disregarded; (b) Earnings (determined without regard to the
terms of the Retirement Plan included solely to comply with Section 401(a)(17)
of the Code) were increased by the amount of any bonus under the Annual
Incentive Plan earned by the Participant while such Participant was an
Executive, even if prior to the Effective Date, and (for the avoidance of doubt)
even if such bonus is paid after the Participant’s Separation from Service; (c)
Earnings (determined without regard to the terms of the Retirement Plan included
solely to comply with Section 401(a)(17) of the Code) were increased by the
amount of any retention bonus awards paid under the program established in
October 2008 and approved by the Conservator of Fannie Mae (each, a “Retention
Bonus Award”) while such Participant was an Executive; and (d) Earnings
(determined without regard to the terms of the Retirement Plan included solely
to comply with Section 401(a)(17) of the Code) were increased by any amount
earned for such year under the Fannie Mae Deferred Pay Plan and, for an
Executive who is not an SEC Executive Officer, earned for such year under the
Fannie Mae Long-Term Incentive Plan for Senior Vice Presidents and Above or the
Fannie Mae Long-Term Incentive Plan for Vice Presidents and Below (collectively,
the “Long-Term Incentive Plans”), in each case only if earned while the
Participant is an Executive, subject, however to the following rules:
     (i) The amount of the Retention Bonus Awards and Annual Incentive Plan
bonus taken into account for purposes of calculating a Participant’s
Unrestricted Benefit shall not exceed 50% of the Participant’s Earnings for the
calendar year for which such bonus was earned. For any calendar year beginning
on or after January 1, 2009, amounts, if any, earned for such year under the
Fannie Mae Deferred Pay Plan, amounts of any Retention Bonus Award or Annual
Incentive Plan bonus earned for such year, and amounts, if any, earned for such
year under the Long-Term Incentive Plans (any amount paid under the Fannie Mae
Deferred Pay Plan or Long-Term Incentive Plans to be treated as earned for the
calendar year immediately preceding the year in which such amount is paid) that
are taken into account for purposes of calculating a Participant’s Unrestricted
Benefit shall not exceed 50% of the Participant’s Earnings for the calendar year
in which such amounts are taken into account.

 



--------------------------------------------------------------------------------



 



     (ii) The amount of the Annual Incentive Plan bonus taken into account for
any calendar year (as limited pursuant to clause (i) above) shall be treated as
having been earned in equal monthly installments over the course of such year
(taking into account all months of employment for the Corporation, whether or
not as an Executive, but disregarding periods prior to commencement of
employment or following termination of employment) for purposes of determining,
under Section 2.14(b) above, (A) the portion of such bonus added to Earnings for
any month, and (B) whether such bonus was earned by the Participant while an
Executive.
     (iii) The amount of the Retention Bonus Awards taken into account for the
calendar year ending on December 31, 2008 shall include any Retention Bonus
Awards paid in December 2008, April 2009, and November 2009, which amounts (as
limited pursuant to clause (i) above) shall be treated as having been earned in
equal monthly installments over the course of such year (taking into account all
months of employment for the Corporation, whether or not as an Executive, but
disregarding periods following termination of employment) for purposes of
determining, under Section 2.14(c) above, (A) the portion of such Retention
Bonus Awards added to Earnings for any month, and (B) whether such Retention
Bonus Awards were earned by the Participant while an Executive.
     (iv) The amount of the Retention Bonus Awards taken into account for the
calendar year ending on December 31, 2009 shall include the Retention Bonus
Award paid in February 2010, which amount (as limited pursuant to clause
(i) above) shall be treated as having been earned in equal monthly installments
over the course of such year (taking into account all months of employment for
the Corporation, whether or not as an Executive, but disregarding periods
following termination of employment) for purposes of determining, under Section
2.14(c) above, (A) the portion of such Retention Bonus Awards added to Earnings
for any month, and (B) whether such Retention Bonus Awards were earned by the
Participant while an Executive.
     (v) Amounts paid as severance in lieu of Retention Bonus Awards are not
Retention Bonus Awards and therefore are not included in calculating the
Participant’s Earnings for purposes of the Plan.
     (vi) Amounts paid under the Fannie Mae Deferred Pay Plan or the Long-Term
Incentive Plans shall be taken into account for the calendar year immediately
preceding the year in which such amount is paid. The amounts under the Fannie
Mae Deferred Pay Plan and the Long-Term Incentive Plans that are taken into
account for any calendar year (as limited pursuant to clause (i) above) shall be
treated as having been earned in equal monthly installments over the course of
such year (taking into account all months of employment for the Corporation,
whether or not as an Executive, but disregarding periods prior to commencement
of employment or following termination of employment) for purposes of
determining, under Section 2.14(d) above, (A) the portion of such amounts added
to Earnings for any month, and (B) whether such amount was paid to the
Participant while an Executive. No amount paid under the Fannie Mae Deferred Pay
Plan or the Long-Term Incentive Plans prior to May 14, 2010 shall be taken into
account

 



--------------------------------------------------------------------------------



 



if the Participant has Separated from Service prior to May 14, 2010. In
addition, notwithstanding any contrary provision hereof, an amount paid under
the Fannie Mae Deferred Pay Plan or the Long-Term Incentive Plans following
termination of employment shall not be taken into account under the Plan.
     (vii) If a Participant is not an Executive for a full calendar year, the
Earnings taken into account in applying the 50% limitation under clause
(i) above shall be the Participant’s Earnings for those full months during which
he or she was an Executive.
     (viii) For the purpose of the Plan, “SEC Executive Officer” means an
“executive officer” under Rule 3b-7 promulgated pursuant to the Securities
Exchange Act of 1934, as amended.”
2. The following sentence is added after the first sentence of Section 3.2,
effective January 1, 2010:
“Notwithstanding the foregoing, the benefit earned for 2010 and 2011 for the
individual who was the Company’s Chief Executive Officer as of May 14, 2010 (the
“Specified Participant”) shall be determined under the provisions of Schedule A
hereto.”

 



--------------------------------------------------------------------------------



 



Schedule A
Solely for the benefit earned for the calendar years beginning on January 1,
2010 and January 1, 2011, in determining the benefit under Section 3.2 for the
Specified Participant, Section 3.2 shall be applied by determining the benefit,
if any, that would have been payable under this Plan had the Specified
Participant retired or otherwise terminated employment at the close of business
on December 31, 2009 (which benefit is zero because of the offset for the
Executive Pension Plan benefit set forth in clause (iii) of Section 3.2), and
adding thereto the excess of (a) over (b), where

  -   (a) is the benefit that would be payable under Section 3.2 upon the
earlier of (1) the Specified Participant’s Separation from Service, or
(2) December 31, 2011, if Section 3.2 were applied without regard to clause
(iii) thereof, and     -   (b) is the benefit that would have been payable had
the Specified Participant retired or otherwise terminated employment at the
close of business on December 31, 2009 with a monthly benefit determined under
Section 3.2 without regard to clause (iii) thereof.

 